Citation Nr: 0026446	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1970 to December 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied service 
connection for status post myocardial infarction.  The 
veteran submitted a notice of disagreement in April 1999, and 
the RO issued a statement of the case in April 1999.  The 
veteran submitted a substantive appeal in May 1999.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current heart disability to an incident of service 
or to aggravation in service.


CONCLUSION OF LAW

The claim for service connection for status post myocardial 
infarction is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Where cardiovascular disease and/or a disabling hypertension 
become manifest to a degree of 10 percent within one year 
from date of termination of active service, they shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service medical records are negative of manifestations of a 
heart disability.

Statements of the veteran in the claims folder are to the 
effect that the onset of his heart disability began in 1981 
when he was on active duty for training and was hospitalized 
after a bout of near syncope while jogging.  Test results at 
that time revealed no evidence of cardiovascular disease; the 
only finding was prominence of the right ventricle.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
current heart disability is attributable to disease or injury 
in service.  Grivois v. Brown, 6 Vet. App. 136 (1994).  The 
veteran's statements are not considered competent to prove 
medical causation.   Paulson v. Brown, 7 Vet. App. 466 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor 
does the evidence of record show manifestations of 
cardiovascular disease or hypertension to a degree of 
10 percent disabling within one year from the date of 
termination of active service.

Post-service medical records note the sudden onset of chest 
pain and of an acute myocardial infarction in June 1988, and 
also note a history of coronary artery disease and a 
myocardial infarction in November 1996-long after military 
service.  The evidence does not reflect that the veteran was 
on active duty for training in either June 1988 or November 
1996.

In this case, there is simply no competent medical evidence 
in the claims folder that links the veteran's current heart 
disability to a disease or injury in service, or to 
aggravation in service.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.  
Therefore, the veteran's claim for service connection for 
status post myocardial infarction is not plausible, and it is 
denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for status post myocardial infarction at 
any time by notifying the RO of such an intention and 
submitting supporting evidence. An example of supporting 
evidence is a medical opinion linking a current heart 
disability to an incident of service or to aggravation in 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for status post myocardial 
infarction is denied as not well grounded.




		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

